Citation Nr: 0835275	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-23 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from March 1968 to March 
1970.  He also subsequently served with the Army National 
Guard. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In March 2005, the veteran submitted claims for service 
connection for a dental condition, headaches, sinus problems 
and "anguish."  As these claims have not been developed or 
certified for appeal and are not inextricably intertwined 
with the issues now before the Board, they are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Hypertension was not present during active duty or for 
many years thereafter nor has the currently existing 
hypertension been linked to the veteran's active duty service 
by competent evidence.
 
2.  An acquired psychiatric disorder was not present during 
active duty or for many years thereafter nor has any 
currently existing acquired psychiatric disorder been linked 
to the veteran's active duty service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service nor may it be presumed to be.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active duty service nor may it be 
presumed to be.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in an October 2004 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought and adjudicated by this decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

While no longer required, the Board also notes that the 
October 2004 VCAA letter expressly notified the appellant 
that he should submit any pertinent evidence in his 
possession.  The requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's decisions came after notification of 
the veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claims decided herein has been accomplished 
and that adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims as well as with notice of the types 
of evidence necessary to establish an effective date or a 
disability evaluation for the issues on appeal in a March 
2006 letter.  To the extent that this notification did not 
precede the rating decision on appeal, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims, any questions as to the rating or effective date to 
be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  

The service treatment records as well as post-service private 
and VA treatment records identified by the veteran have been 
associated with the claims file.  

The medical records from the veteran's service with the 
National Guard have not been associated with the claims file.  
The Board notes the veteran has not alleged that his 
hypertension was linked to this service in any way, that he 
experienced any pertinent symptomatology during this time 
period or that he was diagnosed as having hypertension during 
National Guard service.  The Board notes that presumptive 
service connection is not applicable for disabilities which 
occurred during active duty for training or inactive duty for 
training.  The veteran has alleged that his mental disorder 
was linked to his National Guard service.  However, as found 
below, the specific incident the veteran was basing the claim 
on was determined by a prior Board decision to have been the 
result of the veteran's abuse of alcohol and therefore 
willful misconduct.  Service connection cannot be granted 
based on this an incident which is the result of willful 
misconduct due to the abuse of alcohol.  The Board finds the 
failure to obtain the National Guard records is not 
prejudicial to the veteran.  

The veteran has not been afforded VA examinations.  As found 
below, however, there is no competent evidence of the 
presence of hypertension or a mental disorder in the service 
treatment records or for many years thereafter.  It would not 
be beneficial to the veteran's claims to afford him VA 
examinations to determine the etiology of his claimed 
hypertension and mental disorder.  This is because any 
opinion which may link either disorder to the veteran's 
active duty would be based on speculation as there is no 
evidence of an in-service injury or disease and the 
separation examination did not include any pertinent 
findings.  Service connection cannot be granted based on 
speculative evidence.  

The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Service connection criteria

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, service connection may be presumed for 
hypertension and/or a psychosis if the disorder is manifested 
to a compensable degree (10 percent) within a one year after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.


Entitlement to service connection for hypertension.

The Board finds that service connection is not warranted for 
hypertension.  There is no competent evidence documenting the 
presence of hypertension during active duty.  The service 
treatment records were silent as to complaints of, diagnosis 
of or treatment for hypertension.  Clinical evaluation of the 
heart and vascular system was determined to be normal at the 
time of the discharge examination which was conducted in 
December 1969.  The veteran's blood pressure at that time was 
128/80.  The veteran denied having or ever having had high 
blood pressure on a Report of Medical History he completed in 
December 1969.  

There is no competent evidence of record documenting the 
presence of hypertension to a compensable degree within one 
year of discharge which would allow for the grant of service 
connection for hypertension on a presumptive basis.  At the 
time of an April 1970 VA examination which was conducted 
within several months of discharge, the veteran's blood 
pressure was recorded as 120/70.   Hypertension was not 
included as a diagnosis.  There are no other blood pressure 
readings from the pertinent time period.  

The first competent evidence of record of the presence of 
hypertension is dated many years after the veteran's 
discharge.  A private hospitalization record dated in January 
1990 includes the annotation that the veteran had known 
hypertension.  A private clinical record dated in March 1990 
includes a diagnostic impression of hypertension.  
Thereafter, VA and private clinical records reference the 
presence of hypertension.  These documents demonstrate the 
presence of hypertension but this is approximately 20 years 
after his discharge from active duty.  None of this medical 
evidence links currently existing hypertension to the 
veteran's active duty service.  Significantly, no health care 
provider has reduced to writing an opinion indicating that 
the veteran has hypertension which was incurred in or 
aggravated by his active duty service.  

This gap in time between the veteran's active duty service 
and the first diagnosis of hypertension weighs against the 
claim.  The Court has indicated that normal medical findings 
at the time of separation from service, as well as the 
absence of any medical records of a diagnosis or treatment 
for many years after service is probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

There is no evidence of continuity of hypertension 
symptomatology from the veteran's active duty service to the 
present.  The veteran has not reported that he had had 
hypertension or symptoms of hypertension during active duty 
or continuously since his discharge.  Medical records do not 
document such history.  As noted above, the first medical 
evidence of hypertension is dated many years after the 
veteran's active duty service.  

The only evidence of record which links currently existing 
hypertension to the veteran's active duty service is the 
veteran's own allegations.  As a lay person, however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of hypertension is without 
probative value. 

Service connection is not warranted for hypertension based on 
the veteran's service in the National Guard.  The veteran has 
not indicated in any way that he was diagnosed with 
hypertension during any period of active duty for training.  
Clinical records from 1988 when the veteran was involved in 
an accident do not include diagnoses of hypertension.  
Furthermore, the Board notes that presumptive service 
connection cannot be granted based on National Guard active 
duty for training service.  The advantage of certain 
evidentiary presumptions provided by law to assist veterans 
in establishing service connection for a disability do not 
extend to those who claim service connection based on a 
period of active or inactive duty for training.  See Paulson 
v. Brown, 7 Vet. App. 466, 469-70 (1995) (noting that the 
Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on active duty for training and had not 
established any service-connected disabilities from that 
period).

Additionally, no health care professional has linked the 
currently existing hypertension to the veteran's period of 
National Guard service.  


Entitlement to service connection for an acquired psychiatric 
disorder.

The Board finds that service connection is not warranted for 
an acquired psychiatric disorder.  The service treatment 
records were silent as to complaints of, diagnosis of or 
treatment for any mental disorders.  Clinical evaluation of 
the veteran's psychiatric state was determined to be normal 
at the time of the discharge examination which was conducted 
in December 1969.  Furthermore, the veteran denied having or 
ever having had depression or excessive worry and nervous 
trouble of any sort on a Report of Medical History he 
completed in December 1969.  

There is no competent evidence of the presence of a psychosis 
to a compensable degree within one year of discharge from 
active duty which would allow for the grant of service 
connection for a psychosis on a presumptive basis.  

There is no evidence of continuity of symptomatology of a 
mental disorder from the veteran's discharge to the present.  
The veteran has not alleged such a fact pattern and medical 
records do not support such a finding.  

The first competent evidence of the presence of a mental 
disorder is dated many years after the veteran's discharge 
from active duty.  A hospitalization record dated in January 
1990 indicates the veteran was admitted due to anxiety and 
anxiety disorder.  The veteran reported that most of his 
problems began after a motor vehicle accident in 1984 and a 
second motor vehicle accident in June 1988.  Another record 
dated in January 1990 includes a diagnosis of adjustment 
reaction of adult with depressive trends.  The veteran 
reported that he had been under a lot of stress with dealing 
with AAA regarding an insurance payment.  He was involved in 
a motor vehicle accident in 1988.  A March 1990 private 
clinical record includes a diagnostic impression of 
depressive disorder not otherwise specified and question 
prolonged depressive reaction.  A March 1990 record includes 
a diagnosis of recurrent severe major depression.  

This gap in time between the veteran's active duty service 
and the first diagnosis of a mental disorder weighs against 
the claim.  The Court has indicated that normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

There is no competent evidence of record which links a 
currently existing mental disorder to the veteran's active 
duty service.  No health care professional has reduced to 
writing an opinion indicating that a currently existing 
mental disorder was incurred in or aggravated by the 
veteran's active duty service.  

The only evidence of record which links a currently existing 
mental disorder to the veteran's active duty service is the 
veteran's own allegations.  As a lay person, however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of a mental disorder is without 
probative value. 

There is some evidence of record linking a currently existing 
mental disorder to the veteran's National Guard service.  A 
VA clinical record dated in October 1997 includes the 
annotation that the veteran had some elements of post-
traumatic stress disorder (PTSD) related to his experience of 
an auto accident, possibly one he suffered in 1988 or earlier 
accidents, like one that killed his son.  The pertinent Axis 
I diagnoses were rule out organic brain syndrome or other 
cognitive residuals of head injury and rule out PTSD.  

Initially, the Board notes that diagnoses of rule out organic 
brain syndrome and rule out PTSD are not actual diagnoses of 
a mental disorder upon which service connection may be 
granted.  Rather "rule out" is a preliminary finding 
indicating that further observation and testing needs to be 
conducted to determine the actual diagnosis.  The "rule 
out" diagnoses are in the nature of speculative opinions 
which do not affirmatively link the disorder to active duty.  
Service connection cannot be granted based on speculation.  
Even if this clinical record includes an affirmative 
diagnosis of PTSD and/or organic brain syndrome, service 
connection would not be warranted based on this evidence.  
The October 1997 clinical record links the potential PTSD and 
potential organic brain syndrome to a motor vehicle accident 
which occurred in June 1988 while the veteran was on active 
duty for training.  Significantly, in a July 1994 decision, 
the Board specifically determined that the motor vehicle 
accident which occurred on June 12, 1988, was the result of 
the veteran's losing control of the vehicle due to his 
intoxication and abuse of alcohol.  The Board held that the 
accident was not in the line of duty and all injuries flowing 
from the incident cannot be service connected.  The law 
directs that no compensation shall be paid if the disability 
resulting from injury or disease in service is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection 
may be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.301.  Service connection is 
not warranted for an acquired psychiatric disorder as a 
result of the June 1988 motor vehicle accident which occurred 
while the veteran was on active duty for training.  

No other medical evidence links a currently existing acquired 
psychiatric disorder to the veteran's National Guard service.  
The veteran is not competent to provide evidence of such a 
link.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  


ORDER

Service connection for hypertension is denied.  

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


